SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

267
KA 13-00124
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ROBERT SYLAR, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Frank
P. Geraci, Jr., A.J.), entered November 19, 2012. The order
determined that defendant is a level three risk pursuant to the Sex
Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see People v Vaillancourt, 112
AD3d 1375, 1375-1376; People v Guzman, 96 AD3d 1441, 1441-1442, lv
denied 19 NY3d 812).




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court